    Case 20-42492     Doc 387     Filed 07/30/21 Entered 07/30/21 16:44:16           Desc Main
                                   Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



In re:                                           §    Chapter 11
                                                 §
SPHERATURE INVESTMENTS LLC,                      §    Case No.: 20-42492
et al.1                                          §
                                                 §    Joint Administration Requested
                       Debtor.                   §




                                     NOTICE OF APPEAL
         Melody Yiru, on behalf of herself and those similarly situated (the “Movants”) appeal from
the (1) Order Denying in Part, and Granting in part, the Motion of Melody Yiru for Limited Relief
from the Automatic Stay Pursuant to 11 U.S.C. § 362(d) to File Her Motion for Class Certification
in the District Court and to Confirm No Automatic Stay Applies to the Non-Debtor Parties, or in
the Alternative, for an Order Applying Fed. R. Bankr. Proc. 7023, Pursuant to Fed. R. Bankr.
Proc. 9014(c) to Permit the Filing of a Motion for Class Certification in this Court and Related

Relief, [Dkt. No. 367]; and (2) Order (I) Authorizing the Debtors to Keep Certain Information in
Schedules of Assets and Liabilities Confidential; (II) Approving Form and Manner of Notice to

Certain Potential Claimants; and (III) Establishing Supplemental Deadline to File Proofs of Claim
for Certain Potential Claimants. A true and accurate copy of the Orders are attached hereto as Ex.
1 and Ex. 2, respectively.




1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases
(“Cases”) are: Spherature Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”)
EIN#7705; WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846;
WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264; WorldVentures Marketing,
LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”) EIN #2220.

                                                                                           Page 1
OPPOSITION TO DEBTORS’ MOTION
 Case 20-42492       Doc 387     Filed 07/30/21 Entered 07/30/21 16:44:16         Desc Main
                                  Document     Page 2 of 4



       The names of all parties to the judgment, order or decree appealed from and the names,
address, and telephone numbers of their respective attorneys are as follows:

Party: Spherature Investments LLC and it’s counsel

Jack G. Haake
McDermott Will & Emery LLP
2501 N. Harwood St., Ste 1900
Dallas, TX 75201
Tel.: (214) 210-2816
Fax : (972) 692-7487
Email: jhaake@mwe.com

Marcus Helt
McDermott Will & Emery LLP
2501 N. Harwood Street, Suite 1900
Dallas, TX 75201
Tel.: (214) 210-2821
Fax : (972) 528-5765
Email: mhelt@mwe.com

Creditor Committee
Official Committee of Unsecured Creditors


Michael D. Warner
Pachulski Stang Ziehl & Jones LLP
440 Louisiana Street, Suite 900
Houston, TX 77002
713-691-9385
Email: mwarner@pszjlaw.com

Movant’s Counsel

Blake J. Lindemann (pro hac vice)
Lindemann Law Firm, APC
433 N. Camden Drive, 4th Floor
Beverly Hills, CA 90210
310-279-5269
E-mail: blake@lawbl.com




NOTICE OF APPEAL

                                                                                         Page 2
 Case 20-42492       Doc 387   Filed 07/30/21 Entered 07/30/21 16:44:16   Desc Main
                                Document     Page 3 of 4



U. S. Trustee’s Office

Office of the U.S. Trustee
110 N. College Ave.
Suite 300
Tyler, TX 75702
(903) 590-1450




DATED: July 30, 2021                    Respectfully submitted by:

                                        /s/ Blake J. Lindemann
                                        Blake J. Lindemann
                                        California Bar No. 255747
                                        E-mail: blake@lawbl.com
                                        LINDEMANN LAW FIRM, APC
                                        (pro hac vice)
                                        433 N. Camden Drive, 4th Floor
                                        Beverly Hills, CA 90210
                                        Telephone No: 310-279-5269
                                        Facsimile No: 310-300-0267

                                        -and-

                                        Rachel E. Montes
                                        Texas Bar No. 45005925
                                        Rachel@MontesLawGroup.com
                                        MONTES LAW GROUP, PC
                                        1121 Kinwest Parkway, Ste. 100
                                        Irving, TX 75063
                                        Telephone No: 214-522-9401
                                        Facsimile No: 214-522-9428


                                        COUNSEL FOR CREDITOR MELODY YIRU
                                        AND THOSE SIMILARLY SITUATED




NOTICE OF APPEAL

                                                                               Page 3
 Case 20-42492      Doc 387     Filed 07/30/21 Entered 07/30/21 16:44:16           Desc Main
                                 Document     Page 4 of 4



                               CERTIFICATE OF SERVICE

        On July 30, 2021, I electronically submitted the foregoing document with the clerk of the
court of the U.S. Bankruptcy Court, Eastern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I will serve the parties individually or through their
counsel of record, electronically, or by other means authorized by the Court or the Federal Rules
of Civil Procedure.


                                                    /s/ Blake J. Lindemann
                                                    Blake J. Lindemann




NOTICE OF APPEAL

                                                                                          Page 4
